Name: 78/539/EEC: Commission Decision of 6 June 1978 approving the plans for the accelerated eradication of brucellosis and tuberculosis put forward by the French Republic (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  health;  Europe
 Date Published: 1978-06-21

 Avis juridique important|31978D053978/539/EEC: Commission Decision of 6 June 1978 approving the plans for the accelerated eradication of brucellosis and tuberculosis put forward by the French Republic (Only the French text is authentic) Official Journal L 164 , 21/06/1978 P. 0022 - 0022COMMISSION DECISION of 6 June 1978 approving the plans for the accelerated eradication of brucellosis and tuberculosis put forward by the French Republic (Only the French text is authentic) (78/539/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (1), and in particular Article 9 (2) thereof, Whereas by letter dated 28 March 1978 France communicated to the Commission plans for the accelerated eradication of brucellosis and for the accelerated eradication of tuberculosis; Whereas after examination these plans were found to comply with the abovementioned Directive ; whereas, consequently, the conditions for financial participation by the Community have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee ; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plans for the accelerated eradication of brucellosis and tuberculosis put forward by the French Republic are hereby approved. Article 2 The French Republic shall put into effect by 1 July 1978 the laws, regulations and administrative provisions necessary to implement the plans referred to in Article 1. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 6 June 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 145, 13.6.1977, p. 44.